Case 7:19-cv-09755-VB Document 45 Filed 08/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
 

  
 
 

 

ota ane C3 /.

 

x Okey
CAROL MELTON, FILED:
y Plaintiff, ORDER
POUGHKEEPSIE CITY SCHOOL DISTRICT, 19 CV 9755 (VB)
Defendant.
x

 

As discussed at an on-the-record conference held today, attended by plaintiff and

counsel for defendant, it is HEREBY ORDERED:

1. Defendant’s motion for summary judgment is due October 25, 2021.

2. Plaintiffs opposition to defendants’ motion is due January 3, 2022.

3. Defendant’s reply is due January 18, 2022.

4, The parties are directed to discuss settlement in good faith. By September 23,
2021, defense counsel shall file a letter on behalf of both parties advising the Court of the status
of settlement, including whether the Court can assist in that regard, such as by referring the case
to the magistrate judge or a mediator for a settlement conference.
Dated: August 23, 2021

White Plains, NY
SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge

 
